Slip Op. 14-

              UNITED STATES COURT OF INTERNATIONAL TRADE


    MACLEAN-FOGG CO., et al.,

              Plaintiffs,
                                        Before: Donald C. Pogue,
                     v.                         Senior Judge

    UNITED STATES,                      Consol. Court No. 11-002091

              Defendant.


                            ORDER FOR REMAND

          This remand order follows MacLean-Fogg Co. v. United
States, 753 F.3d 1237 (Fed. Cir. 2014), reh’g en banc denied
Ct. No. 13-1187, ECF No. 82 (Dec. 1, 2014) (per curiam). The
Court of Appeals for the Federal Circuit reversed and remanded
this Court’s previous determination in MacLean-Fogg Co. v.
United States, __ CIT __, 885 F. Supp. 2d 1337 (2012).

          Accordingly, MacLean-Fogg Co. v. United States,
Consol. Ct. No. 11-00209, is hereby remanded to the Department
of Commerce for reconsideration consistent with the Court of
Appeals’ opinion.

          Commerce shall have until February 23, 2015, to
complete and file its remand redetermination. Plaintiffs,
Plaintiff-Intervenors, and Defendant-Intervenor shall have until
March 9, 2015, to file comments. Defendant shall have until
March 19, 2015, to file any reply.

            IT IS SO ORDERED.

                                      /s/ Donald C. Pogue
                                      Donald C. Pogue, Senior Judge
Dated: December 22, 2014
       New York, NY



1 This action is consolidated with Court Nos. 11-00210, 11-00220,
and 11-00221. Order, Aug. 23, 2011, ECF No. 26.